United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-2856
                                ___________

Anthony Nelson,                        *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
J.Y. Haywood, CO-II, Varner Super      * Eastern District of Arkansas.
Max, ADC; R.E. Bradley, Lt., Varner *
Super Max, ADC; T. French, Sgt.,       *
Varner Super Max, ADC; Randy           * [UNPUBLISHED]
Brown, Sgt., Varner Super Max, ADC; *
Justine Minor, Disciplinary Hearing    *
Officer, ADC; S. Baker, CO-I, Varner *
Max, ADC; R. Toney, Warden, Varner *
Super Max; T. Brown, Grievance         *
Officer; Varner Super Max, ADC;        *
T. Compton, Grievance Administrator, *
ADC Central Office; Robert Clark,      *
Hearing Administrator, ADC Central     *
Office; Larry Norris, Director,        *
Arkansas Department of Correction,     *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: December 6, 2002
                           Filed: January 17, 2002
                                ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.

       Anthony Nelson appeals the district court’s1 order dismissing his 42 U.S.C.
§ 1983 action. We grant Nelson leave to appeal in forma pauperis, assess the filing
fee according to the Prison Litigation Reform Act, and leave the collection details to
the district court. After carefully reviewing the record, we affirm, see 8th Cir. R. 47B,
but we modify the dismissal of Nelson’s Eighth Amendment claim to be without
prejudice, see Wilson v. Seiter, 501 U.S. 294, 304 (1991) (low cell temperature with
failure to issue blankets might establish Eighth Amendment violation); Thornton v.
Phillips County, Ark., 240 F.3d 728, 729 (8th Cir. 2001) (per curiam) (viewing
objections to report that contain additional allegations as motion to amend
complaint).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.
                                           -2-